Citation Nr: 1206244	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 06-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for arthritis of the cervical spine. 

2. Entitlement to service connection for arthritis of the thoracolumbar spine.

3. Entitlement to service connection for arthritis of the left hip.

4. Entitlement to service connection for arthritis of the right hip.

5. Entitlement to service connection for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal was the subject of a Board remand dated in September 2010. On remand the RO granted five of ten appealed claims after receipt of supporting medical nexus opinions from an October 2010 VA examiner. The remaining claims on appeal are set forth on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded for the RO/AMC to obtain newly identified records of private medical treatment claimed as relevant to this appeal by the Veteran in correspondence received in November 2011, and to obtain additional medical opinions as to issues of secondary service connection in light of recent RO/AMC grants of service connection for left foot, right foot, left hand, right hand and right knee disabilities. See 38 U.S.C.A. § 5103A(a)-(d) (duty to assist); 38 C.F.R. § 3.310 (service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability); Allen v. Brown, 7 Vet.App. 439 (1995) (secondary service connection may be awarded for disability made chronically worse by service-connected disability). 

The Veteran is presently advised that because his claims as reflected on the title page remain open, the Board may not foreclose relevant development of the claim or compliance with VA's statutory duty to assist. However, the Veteran has an affirmative obligation to assist VA in the development of his claims - the duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet.App. 517 (1996); Zarycki v. Brown, 6 Vet.App. 91 (1993); Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

The October 2010 VA examination report indicates that the Veteran decided that he need not report for his October 2010 VA examination because VA testing for rheumatoid arthritis performed prior to but in connection with the scheduled examination was negative. The VA examiner was nevertheless able to provide supporting medical nexus opinions for five of the ten claims then on appeal. 

The Veteran must be advised that should he decline to appear for a VA examination in connection with the remaining five claims on appeal, his appeal will be adjudicated on the evidence of record, which may not be sufficient to meet the criteria for service connection for left knee, left hip, right hip, thoracolumbar spine or cervical spine disabilities. This may result in a denial of his remaining claims on appeal. See 38 C.F.R. § 3.655 (consequences for failure to report for VA examination).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice of the evidence and information required to substantiate claims for secondary service connection for disabilities of the left knee, left hip, right hip, thoracolumbar spine, and cervical spine.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for arthritis from active service forward, but which may not have been obtained in connection with his currently appealed claims. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include records of treatment from the year 2009 forward with Caleb Nwosu, D.O., at Titusville Primary Care, as identified in correspondence and a VA Form 21-4142 received in November 2011.

(c) The records sought must additionally include any relevant records of VA treatment from October 2010 forward.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician.

(a) THE EXAMINATION MUST BE SCHEDULED WITH THE EXAMINER WHO PREPARED THE OCTOBER 2010 VA EXAMINATION REPORT, IF THAT EXAMINER IS AVAILABLE.

(b) Prior to scheduling of the examination, the Veteran must be advised that should he decline to appear for a VA examination in connection with the remaining claims on appeal, his appeal will be adjudicated on the evidence of record, which may not be sufficient to meet the criteria for service connection for left knee, left hip, right hip, thoracolumbar spine or cervical spine disabilities. This may result in a denial of his remaining claims on appeal. See 38 C.F.R. § 3.655 (consequences for failure to report for VA examination).

The purpose of the examination is to determine whether the Veteran has current arthritis of the cervical spine, thoracolumbar spine, left hip, right hip, or left knee disability that had its onset during service or within one year after discharge from active service, is otherwise related to any incident of service, or is caused or chronically worsened by service-connected left foot, right foot, left hand, right hand, or right knee disabilities. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner will take a complete history from the Veteran as to the nature and onset of his left knee, left hip, right hip, thoracolumbar spine, and cervical spine arthritis.

(c) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(d) The examiner must conduct a physical examination of the Veteran and provide a diagnosis for each disorder of the left knee, left hip, right hip, thoracolumbar spine and cervical spine found on examination.

(e) For each disability of the cervical spine, thoracolumbar spine, left hip, right hip, and left knee found, the examiner must provide an opinion as to whether the diagnosed condition began during service or within one year of discharge from service, or is otherwise related to any incident of service.

(f) FOR EACH DISORDER OF THE CERVICAL SPINE, THORACOLUMBAR SPINE, LEFT HIP, RIGHT HIP AND LEFT KNEE FOUND, THE EXAMINER MUST PROVIDE AN OPINION AS TO WHETHER THAT DISORDER IS CAUSED OR CHRONICALLY WORSENED BY SERVICE-CONNECTED DISAIBLITIES.

The currently service-connected disabilities are osteoarthritis of the left foot, right foot, right knee, left hand, and right hand.

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(h) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal.

(a) Readjudication must include the matters of secondary service connection for claimed disabilities of the left knee, left hip, right hip, thoracolumbar spine and cervical spine.

(b) If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


